CUSTODIAN AGREEMENT This Custodian Agreement (“Agreement” ) into this day of , 2013 by and between AMERICAN INDEPENDENCE FUNDS TRUST II (“Trust”), a Delaware business trust, organized and existing on , 2013, and INTRUST Bank, N. A. (“INTRUST” or “Custodian”), a national banking association, organized under the laws of the United States of America. WITNESSETH: In consideration of the mutual covenants and agreements hereinafter contained, the parties hereto agree as follows: I. Definitions and Employment of INTRUST as Custodian and Property to be Held in Custody The Trust is an open-end investment company organized under the General Laws of the State of Delaware. For all purposes of this Agreement, a “Portfolio” shall mean a separate portfolio of assets of the Trust. The current portfolios are listed on Attachment One to this Agreement. Should portfolios be added or removed, Attachment One may be amended to reflect the portfolios currently in existence.
